Exhibit 10.51

 

CORN STORAGE AGREEMENT

 

This Corn Storage Agreement (this “Agreement”) is dated and made effective as of
September 1, 2011, by and among Lakefield Farmers Elevator, LLC, a Minnesota
limited liability company (“Contractor”), Heron Lake BioEnergy, LLC, a Minnesota
limited liability company (“Producer”), and Gavilon, LLC, a Delaware limited
liability company (“Gavilon”) (each of Contractor, Producer and Gavilon is a
“Party” and together they are collectively referred to as the “Parties”).

 

R E C I T A L S :

 

WHEREAS, Contractor is a wholly-owned subsidiary of Producer;

 

WHEREAS, Gavilon and Producer have entered into certain agreements, including
(i) a “Corn Supply Agreement”, (ii) an “Ethanol and Distiller’s Grains Marketing
Agreement” and (iii) a “Master Netting, Setoff, Credit and Security Agreement”
(collectively, the “Ethanol Plant Agreements”), whereby Gavilon provides
Producer with corn for use in Producer’s ethanol plant, and Producer then sells
the bi-product consisting of ethanol, dry distiller’s grains and wet distiller’s
grains to Gavilon, all in accordance with the terms of such agreements;

 

WHEREAS, as a condition to Gavilon providing corn to Producer under the terms of
the Corn Supply Agreement, Contractor and Producer agreed to provide Gavilon
with certain storage space and personnel necessary for the storage and delivery
of corn, all as set forth in this Agreement; and

 

WHEREAS, Contractor and Producer each desire to store corn for Gavilon, and
Gavilon desires to store corn in certain elevators or storage facilities owned
by Contractor and Producer, all upon the terms set forth in this Agreement.

 

NOW, THEREFORE, in consideration of the above premises and the mutual covenants,
conditions and agreements contained herein, the Parties agree as follows:

 

1.             Elevator Facilities; Contractor and Producer Responsibilities. 
Contractor owns and operates (i) a grain elevator located in Lakefield,
Minnesota, which holds up to 1,872,000 bushels, and (ii) a grain elevator
located in Wilder, Minnesota, which holds up to 920,000 bushels (“Contractor’s
Elevators”).  Producer owns and operates a storage facility located in Heron
Lake, Minnesota, which holds up to 550,000 bushels and is utilized for temporary
grain storage prior to use at Producer’s ethanol plant (“Producer’s Elevator”)
(each of the Contractor’s Elevators and Producer’s Elevator shall sometimes be
referred to individually as an “Elevator” and collectively the “Elevators”).  As
consideration for Gavilon entering into the Ethanol Plant Agreements with
Producer, Contractor and Producer agree that the Elevators shall hereafter be
used exclusively for the storing and handling of corn purchased by Gavilon (the
“Grain”) for purposes of fulfilling Producer’s requirements for corn under the
Corn Supply Agreement.  Contractor and Producer shall maintain their respective
Elevators for Gavilon’s sole use for storage of the Grain, and the Grain shall
not be co-mingled at the Elevators with any other corn or other grain or
products unless Gavilon, Contractor and Producer first agree in writing that the
Grain may be co-mingled.  Contractor and Producer each represent and warrant
that their respective Elevators are in good working order and repair, and
Contractor and Producer each hereby covenant and agree to maintain all
personnel, utilities and equipment necessary to operate and maintain the
Elevators in a manner which allows for the Grain to be (i) unloaded from trucks
or railcars and placed in the Elevators during each Party’s normal business
hours, (ii) stored in a manner acceptable to industry standards with minimal
spoilage, (iii) with regard to Contractor, unloaded from the Elevators into
trucks or railcars for purposes of delivery to Producer or other third parties
when and as directed by Gavilon or pursuant to a Limited Sale, and (iv) with
regard to Producer, unloaded from the Producer’s Elevator for use at the ethanol
plant.

 

--------------------------------------------------------------------------------


 

2.                                       Term.  The term of this Agreement shall
be as of the date set forth above and shall continue until the later to occur of
(i) the delivery of all Grain stored in the Elevators as directed by Gavilon and
(ii) the termination of the Ethanol Plant Agreements.

 

3.                                       Rates and Charges; Demurrage.  As
consideration for entering into this Agreement, Contractor and Producer each
acknowledge that it shall receive a direct benefit from Producer’s use of the
Grain at Producer’s ethanol plant.  Contractor and Producer each further
acknowledge that Gavilon shall provide a discounted supply fee to Producer under
the terms of the Ethanol Plant Agreements in exchange for Contractor and
Producer providing the Elevators to Gavilon for storage of the Grain.  As a
wholly-owned subsidiary of Producer, Contractor hereby acknowledges and agrees
that it shall receive adequate consideration from Gavilon under the terms of the
Ethanol Plant Agreements and Contractor shall not charge any additional
consideration to Gavilon for Contractor’s services at, and Gavilon’s use of, the
Contractor’s Elevators to store Grain as set forth in this Agreement. 
Additionally, Producer hereby acknowledges and agrees that it shall receive
adequate consideration from Gavilon under the terms of the Ethanol Plant
Agreements and Producer shall not charge any additional consideration to Gavilon
for Producer’s services at, and Gavilon’s use of, the Producer’s Elevator to
store Grain as set forth in this Agreement.  Contractor shall be responsible for
any demurrage charges incurred by Gavilon due to Contractor’s failure to timely
unload or load Grain from (or into) trucks or rail cars in accordance with the
contracts received from Gavilon and approved by Producer.

 

4.                                       Setoff.  Contractor agrees that it
shall have no right of setoff against Gavilon with regard to any failure by
Gavilon to perform its obligations under this Agreement or under the terms of
the Ethanol Plant Agreements.  To the extent any setoff rights may be claimed
against Gavilon arising under the terms of this Agreement, Contractor agrees
that such setoff rights shall belong to Producer and shall be handled in
accordance with the terms set forth in the Ethanol Plant Agreements.

 

5.                                       Services to Be Performed; Direction
Given.

 

a.                                       Contractor shall receive, store and
ship the Grain at and from the Contractor’s Elevators in accordance with the
terms of any corn contracts entered into by Gavilon or Producer under the terms
of the Corn Supply Agreement.  Contractor shall be responsible for selecting the
area within the Contractor’s Elevators for storing the Grain and may, without
notice, move the Grain between or within the Contractor’s Elevators, but shall
not, without Gavilon’s prior consent, move the Grain to any other location. 
Contractor shall at all times maintain functional scales at the Contractor’s
Elevators and shall weigh all incoming and outgoing Grain within industry
tolerances and maintain accurate records of the same.  Contractor’s scales shall
be certified on an annual basis in accordance with the then-current NGFA Grain
Trade Rules, whereupon Contractor shall provide the certification certificate to
Gavilon.  In the event that either Contractor or Gavilon reasonably believes
that Contractor’s scales are not working properly, either Party may request that
such scales be tested and re-certified.  Gavilon shall have the right to inspect
the Contractor’s Elevators and Contractor’s records at any time during normal
business hours or, if outside of normal business hours, after giving written
notice at least 24 hours in advance.  Contractor shall comply with all
regulatory requirements mandated by federal, state or local municipalities for
owning and operating the Contractor’s Elevators.  Contractor acknowledges that
all Grain received at the Contractor’s Elevators under corn contracts arising
under the Corn Supply Agreement shall be stored, shipped or otherwise disposed
of in accordance with directions received from Gavilon, and Producer shall have
no right or authority to direct Contractor with regard to the storage, shipment
or other disposition of the Grain.  In the event that Contractor receives
directions from Producer with regard to taking any actions (or not taking
actions) related to the Grain, Contractor shall notify Gavilon of such
directions and

 

2

--------------------------------------------------------------------------------


 

Gavilon shall direct Contractor on how to proceed with the same.  In no event
shall Contractor sell or ship or otherwise dispose of any Grain based upon
directions received by Producer.

 

b.                                      Producer shall receive, store and ship
the Grain at and from the Producer’s Elevator in accordance with the terms of
any corn contracts entered into by Gavilon or Producer under the terms of the
Corn Supply Agreement.  Producer shall be responsible for selecting the area
within the Producer’s Elevator for storing the Grain, but shall not, without
Gavilon’s prior consent, move the Grain to any other location except for
Producer’s use of such Grain in the ordinary course of business to produce
ethanol.  Producer shall at all times maintain functional scales at the
Producer’s Elevator and shall weigh all incoming and outgoing Grain within
industry tolerances and maintain accurate records of the same.  Producer’s
scales shall be certified on an annual basis in accordance with the Trade
Rules (as defined in Section 16), whereupon Producer shall provide the
certification certificate to Gavilon.  In the event that either Producer or
Gavilon reasonably believes that Producer’s scales are not working properly,
either Party may request that such scales be tested and re-certified.  Gavilon
shall have the right to inspect the Producer’s Elevator and Producer’s records
at any time during normal business hours or, if outside of normal business
hours, after giving written notice at least 24 hours in advance.  Producer shall
comply with all regulatory requirements mandated by federal, state or local
municipalities for owning and operating the Producer’s Elevator.  Unless
otherwise agreed upon by Gavilon in accordance with the terms of the Corn Supply
Agreement, Producer acknowledges that all Grain received at the Producer’s
Elevator under corn contracts arising under the Corn Supply Agreement shall be
stored, shipped or otherwise disposed of in accordance with directions received
from Gavilon in accordance with the Corn Supply Agreement, and Producer shall
have no right or authority to otherwise direct shipment or other disposition of
the Grain.

 

6.                                       Grain.  Gavilon represents and warrants
that Gavilon shall lawfully possess any Grain shipped to the Elevators at
Gavilon’s direction and Gavilon has the right and authority to store the Grain
with Contractor or Producer, as applicable.  Each of Contractor and Producer
shall provide Gavilon with daily reports showing the amount of Grain received
at, or removed from, the Elevators.  Additionally, Contractor and Producer, as
applicable, each agrees to provide Gavilon with a calculation of the Grain
remaining in the Elevators as of the last day of each month.  Additionally, each
of Contractor and Producer shall work in good faith to true-up such amounts and
account for the same on a monthly basis based upon measurements taken at the
Elevators to determine the amount of Grain remaining at the end of each month. 
In the event that there is a discrepancy between the estimated amount of Grain
remaining in each Elevator at the end of each month based upon shipments of
Grain received or shipped when compared with the estimated amount of Grain
remaining at each Elevator based upon measurements taken at the Elevators,
Contractor and Producer shall work in good faith to resolve such issues with
Gavilon with the actual estimated measurements to be determinative unless
otherwise agreed upon by the Parties.  Each of Contractor and Producer shall
notify Gavilon immediately of any errors, problems or complaints relating to the
Grain, including any matters related to Grain contracts (i.e., specification
issues or delivery issues) or related to storage of the Grain (i.e., any damage
or spoilage).

 

7.                                       Liability.

 

a.                                       Contractor and Producer shall each be
liable for loss of or injury to the Grain while under its care, custody and
control when caused by its failure to exercise such care in regard to the Grain
as a reasonably careful man would exercise under like circumstances.  Except as
otherwise set forth in the Corn Supply Agreement, Contractor and Producer shall
not be liable for damages which could not have been avoided by the exercise of
such care.

 

3

--------------------------------------------------------------------------------


 

b.                                      Contractor and Producer shall each be
liable for any loss or injury suffered by Gavilon due to Contractor’s or
Producer’s breach of the terms of this Agreement.

 

c.                                       Contractor and Producer shall not be
liable for any loss of profit or special, indirect or consequential damages of
any kind.

 

d.                                      Contractor and Producer acknowledge that
any risk of loss for the Grain as between Gavilon and Producer shall be as set
forth in the Ethanol Plant Agreements, and at no time shall Contractor or
Producer have title to the Grain while it is stored in the Elevators.

 

8.                                       Insurance.  Contractor shall provide
policies and limits of insurance as set forth on Exhibit “A”.  The policies
shall be with carriers who are “A” rated by Best’s Insurance Reports. 
Contractor shall provide Gavilon with insurance certificates reflecting such
coverage, which certificates shall provide that the carrier will not terminate
or reduce the coverage without first giving Gavilon 30 days’ prior written
notice.  Contractor shall provide Gavilon with the policies for inspection upon
Gavilon’s request.  Producer shall provide policies and limits of insurance as
set forth in the Ethanol Plant Agreements, and such insurance shall also cover
the Grain stored in Producer’s Elevator.

 

9.                                       Independent Contractor.  Contractor and
Producer shall each act as an independent contractor under this Agreement.  Each
shall perform its obligations under this Agreement using its own employees or
agents.  Each shall decide on the manner and means of accomplishing those
obligations and shall direct, control and supervise its employees.  Each shall
comply with all payroll tax, withholding, social security, unemployment and
related employer obligations.  Neither Contractor nor Producer shall hold itself
out as an agent of or joint venturer with Gavilon, and neither Contractor nor
Producer shall have any authority to act on behalf of Gavilon except to the
extent necessary to accomplish its obligations under this Agreement.

 

10.                                 Title; Subordination.  Contractor and
Producer shall not permit any lien or other encumbrance to be placed against the
Grain while it is in Contractor’s or Producer’s possession, as applicable. 
Title to the Grain shall at all times remain in Gavilon, and at no time shall
Contractor or Producer have any claim to title for the Grain.  Neither
Contractor nor Producer shall have a general warehouseman’s lien on the Grain
for any claims or unpaid charges arising under this Agreement or under the
Ethanol Plant Agreements, and Contractor and Producer each hereby waive any and
all rights to place a lien on the Grain arising from Contractor’s or Producer’s
(as applicable) performance under the terms of this Agreement.  As a condition
to entering into this Agreement, Contractor and Producer each acknowledge that
any lender(s) it may have with regard to the Elevators or any equipment or
operations related thereto, shall enter into a Lender’s Consent and
Acknowledgement in the form attached hereto as Exhibit “B”.  Contractor hereby
acknowledges and agrees that any fees or charges due to Contractor shall be paid
by Producer, or received as a benefit from Producer based upon Contractor being
a wholly-owned subsidiary of Producer, and Gavilon shall have no responsibility
or liability for paying any such amounts to Contractor.

 

11.                                 Security Interests.  In the event that any
mediation, arbitration or court proceeding shall determine that any Grain owned
by Gavilon under the terms of the Corn Supply Agreement was instead owned by
Producer, then Contractor and Producer each hereby acknowledge that Gavilon
shall have a first priority lien in the Grain in accordance with the terms of
the Ethanol Plant Agreements and Contractor and Producer shall follow the
directions of Gavilon with regard to receiving, storing and shipping the Grain
until such time as a court with proper jurisdiction determines (after all
appeals are time barred or have otherwise been completed) to the contrary.

 

12.                                 Force Majeure.  No Party shall be liable to
the other Parties for failure to perform its obligations under this Agreement if
prevented from doing so because of an act of God, strikes, fire, flood, war,
civil disturbance, interference by civil or military authority or other causes
beyond the reasonable control of the Party.  Upon the occurrence of such an
event the Party seeking to rely on this provision shall promptly give written
notice to the other Parties of the nature and consequences

 

4

--------------------------------------------------------------------------------


 

of the cause.  If the cause is one which nevertheless requires Contractor or
Producer to continue to protect the Grain, Contractor and Producer each agree
that any expenditures made by Contractor or Producer to protect the Grain shall
be paid by Producer as partial consideration for Gavilon entering into the
Ethanol Plant Agreements.

 

13.           Indemnification.  Each Party (the “Indemnitor”) shall indemnify
and hold the other Parties (the “Indemnitee) harmless from and against all
liabilities, claims, suits, fines, damages, losses, costs and expenses
(including reasonable attorneys’ fees) arising out of injury to or death of any
person or damage to or loss or destruction of any property (except for the Grain
where liability is covered in Section 7 above) caused by or performance
resulting from any parties’ default, improper performance or nonperformance of
obligations hereunder by the Indemnitor, its employees or agents. The Indemnitee
shall provide prompt notice of any claim or liability, shall tender defense or
settlement to the Indemnitor, and shall fully cooperate in defense of the
claim.  Should the Indemnitor fail to honor a timely request for
indemnification, then the Indemnitee shall be entitled to all costs (including
reasonable attorney’s fees) incurred in the enforcement of the right of
indemnification hereunder, which enforcement results in a legal judgment in its
favor or an acknowledgement by the Indemnitor that the claimed indemnification
is valid in a settlement of such claim.

 

14.           Assignment.  Except as otherwise set forth in the Ethanol Plant
Agreements as between Producer and Gavilon, no Party shall assign or transfer
this Agreement or any of its rights or obligations hereunder without the prior
written consent of the other Parties.  It is further agreed that no such
assignment of this Agreement shall be permitted unless the Ethanol Plant
Agreements and all other agreements referenced therein are similarly assigned in
accordance with their terms unless otherwise waived or approved in writing by
the Parties.

 

15.           Default.  If Contractor or Producer shall fail to perform any of
the covenants or obligations of performance and payment imposed upon it under
and by virtue of this Agreement (except where such failure is excused under
other provisions of this Agreement), Gavilon shall have the right to either
(i) perform such obligations or make such necessary payments, in which case
Contractor or Producer (as applicable) shall be responsible for immediately
reimbursing Gavilion for its documented expenses, or (ii) give Contractor or
Producer written notice, stating specifically the cause for which the notice of
default is given and the time within which the default must be cured.  If
Gavilon chooses to provide notice under provision (ii) of the prior sentence and
Contactor or Producer fails to commence with diligence to remove and remedy the
default, then Gavilon may either perform such obligations under provision (i) of
the prior sentence or terminate this Agreement without any further obligation to
Contractor or Producer.  Additionally, Contractor or Producer shall be deemed to
be in default under the terms of this Agreement if either Contractor or Producer
shall become insolvent or shall suffer or consent to or apply for the
appointment of a receiver, trustee, custodian or liquidator of itself or any of
its property, or shall generally fail to pay its debts as they become due, or
shall make a general assignment for the benefit of creditors, or if either of
such Parties shall file a voluntary petition in bankruptcy, or seek
reorganization, in order to effect a plan or other arrangement with creditors or
any other relief under the Bankruptcy Code, Title 11 of the United States Code,
as amended or recodified from time to time, or under any state or federal law
granting a relief to debtors.

 

In addition to the provisions of the previous paragraph, the occurrence and
continuance of any event of default under the Ethanol Plant Agreements by
Producer shall constitute an event of default under this Agreement for both
Contractor and Producer.  Upon the occurrence of any event of default as set
forth in this paragraph, Gavilon shall have the right to terminate this
Agreement without any further obligation to Contractor or Producer under the
terms of this Agreement, whereupon Contractor and Producer shall work in good
faith with Gavilon to ship any Grain remaining at the Elevators as per
directions received from Gavilon.

 

5

--------------------------------------------------------------------------------


 

16.                                 Dispute Resolution.  Except where a
different dispute resolution mechanism is specified herein, in the event a
dispute arises in connection with the performance or non-performance of this
Agreement which the Parties are unable to mutually resolve, the Parties shall
submit such matter to arbitration in a neutral geographic location using the
National Grain and Feed Association’s (“NGFA”) Trade Rules and Arbitration
Rules Booklet, as amended March 5, 2010, and as otherwise amended or restated
from time to time (the “Trade Rules”), provided such matter involves commercial
aspects of the delivery of Grain and is accepted by the NGFA for resolution;
otherwise the Parties shall have available whatever rights or remedies exist at
law or equity. The arbitrator(s) shall have no power to award damages
inconsistent with this Agreement.  All aspects of the arbitration shall be
treated as confidential and judgment on the arbitrator’s award may be entered in
any court having jurisdiction.  The expenses of the arbitrator(s) shall be
shared equally by the Parties, and each Party shall bear its own legal costs,
unless the arbitrators determine that legal costs shall be otherwise assessed. 
Nothing contained in any indemnification provision hereunder shall be construed
as having any bearing on the award of attorney’s fees under this Section.  The
foregoing dispute-resolution process shall in no event be deemed to excuse
either Party from continuing to fulfill its respective obligations under, or to
prevent or impede either Party from exercising its rights or remedies set forth
in, this Agreement.  By entering into this Agreement, each Party hereby waives
its rights to trial by jury in any judicial proceeding involving, directly or
indirectly, any matter (whether sounding in tort, contract or otherwise) in any
way arising out of, related to, or connected with this Agreement or the Ethanol
Plant Agreements.

 

17.                                 Notices.  Any notice to any Party to this
Agreement by the other Parties shall be deemed to have been properly given if
mailed to said Parties by certified mail return receipt requested to such other
address or person as any Party may designate by notice to the other Parties
hereunder.  A notice hereunder shall be deemed to have been given as of the date
it was received.

 

If to Gavilon, at:

Gavilon, LLC

Eleven ConAgra Drive

Omaha, NE  68102-5011

Attn:       Legal Department

Phone:    (402) 889-4000

 

and if to Contractor, at:

Lakefield Farmers Elevator, LLC

102 South Main Street

Lakefield, MN  56150

Attn: Tyronne Bialas

Phone:  (507) 793-0077

 

and if to Producer, at:

Heron Lake BioEnergy, LLC

91246 390th Avenue

Heron Lake, MN  68301

Attn: Bob Ferguson

Phone: (507) 793-0077

 

18.                                 Modification.  Any amendment or modification
to this Agreement shall be effective only if in writing and signed by each Party
hereto.

 

19.                                 Entire Agreement.  The attached Exhibit is
incorporated into and is made part of this Agreement.  This Agreement embodies
the entire agreement and understanding between the Parties and supersedes all
prior agreements and understandings between them relating to the subject matter
hereof.

 

6

--------------------------------------------------------------------------------


 

20.           Governing Law; Venue. This Agreement will be interpreted,
construed and enforced in accordance with the procedural, substantive and other
laws of the State of Nebraska without giving effect to principles and provisions
thereof relating to conflict or choice of law even though one or more of the
Parties is now or may do business in or become a resident of a different state. 
Subject to Section 16, all disputes arising out of this Agreement shall be
resolved exclusively by state or federal courts located in Omaha, Nebraska, and
each of the Parties waives any objection that it may have to the bringing of an
action in any such court.

 

21.           Severability.  If any term or provision of this Agreement or any
application thereof shall be invalid or unenforceable, the remainder of this
Agreement or any other application of such term or provision shall not be
affected thereby.

 

[The Remainder of This Page Intentionally Left Blank; Signature Page Follows.]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have executed this Agreement effective as of the
date and year first above written.

 

 

GAVILON, LLC

 

 

 

 

 

By

John W. Neppl

 

Its

CFO

 

 

 

 

 

 

 

LAKEFIELD FARMERS ELEVATOR, LLC

 

 

 

 

 

By

Robert J. Ferguson

 

Its

Manager

 

 

 

 

 

 

 

HERON LAKE BIOENERGY, LLC

 

 

 

 

 

 

 

By

Robert J. Ferguson

 

Its

CEO

 

Corn Storage Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

EXHIBIT “A”

 

INSURANCE

 

Workers’ Compensation with statutory limits as required by the State of
Minnesota.  Employers liability with limits of $1 million per accident, $1
million disease - each employee and $1 million policy limits

 

Commercial Automobile Liability Insurance - $1 Million Combined Single Limit

Policy shall include coverage for liability resulting from the operation of all
owned, non-owned and hired automobiles.

Such insurance shall be on an occurrence basis.

 

All Risk Property insurance coverage for the Grain in storage under the terms of
this Agreement.  All Grain shall be insured for the full market value and
property insurance coverage will include, but not be limited to, perils of wind,
fire, lightning, flood, theft and infestation.

 

--------------------------------------------------------------------------------


 

EXHIBIT “B”

 

LENDER’S CONSENT AND ACKNOWLEDGMENT

 

The undersigned (“Lender”) hereby acknowledges and agrees as follows:

 

1.             Lakefield Farmers Elevator, LLC and Heron Lake BioEnergy, LLC
(each, a “Counterparty”) and Gavilon, LLC (“Gavilon”) have entered into a
certain Corn Storage Agreement, dated September         , 2011 (“Storage
Agreement”), pursuant to which each Counterparty shall receive, store and ship
Grain for Gavilon in accordance with terms set forth therein.

 

2.             Lender has been provided with a copy of the Storage Agreement.

 

3.             Lender hereby consents to Counterparty’s execution and full
performance of the Storage Agreement.

 

4.             Lender acknowledges that any right, title and interest that it
may hold in Counterparty’s real estate, fixtures, equipment, inventory,
receivables or other forms of collateral shall not include any Grain stored by
Gavilon in the Elevators (as defined in the Storage Agreement), and any security
interest Lender may have in the collateral of Counterparty shall be subject and
subordinate to Gavilon’s rights, and Counterparty’s obligations, under the
Storage Agreement.

 

 

LENDER

 

 

 

 

 

 

 

 

 

By:

 

 

Its:

 

 

Date:

 

 

--------------------------------------------------------------------------------